Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office action is response to applicant’s communication filed on 11/09/20.  Claims 1-19 are pending in this application. 
Information Disclosure Statement
The information disclosure statement filed on 07/01/20 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. §103 as being rejected over Jung (US 20190036068 A1) and further in view of Kim (US 20190036068 A1). 
Regarding claim 1, Jung discloses a display substrate, comprising; at least at a bending region (NBA) and a non-bending region  (ANA) adjacent to the bending region (see fig 2), at least a portion of the non-bending region being provided with an inorganic layer (see para [0038] disclosing 120 inorgainc layer), and at least a portion of the bending region being provided with a flexible filling layer (see para [0031] disclosing flexible substrate), wherein the display substrate further comprising comprises a stretching structure layer disposed in the bending region (see para [0039] disclosing buffer layer and 
However, Jung does not explicitly disclose that the stretching structure layer and the flexible filling layer are alternately distributed in a length direction of the bending region.  However, Kim is directed towards flexible devices and at least at figs 8C and D, disclose a stretching structure layer and the flexible filling layer are alternately distributed in a length direction of the bending region, see 202 a/b. Jung and Kim are in the same or similar fields of endeavor. It would have been obvious to combine Jung and Kim. Jung and Kim may be combined by forming the flexible region of Jung in accordance with Kim to have alternating regions in the length region. One having ordinary skill in the art would be motivated to combine Jung with Kim in order to accommodate bending in the form of folding, see para [0152]-[0153].
Regarding claim 2, Jung and Kim disclose the display substrate according to claim 1, wherein the stretching structure layer is made of polydimethylsiloxane (see para [0031] disclosing polyimide resin).
Regarding claim 3, Jung and Kim disclose the display substrate according to claim 1, wherein the at least a portion of the bending region is provided with the inorganic layer (see ANA is formed with 120).
Regarding claim 4, Jung and Kim disclose the display substrate according to claim 3, wherein the inorganic layer comprises a barrier dam disposed in the bending region, and the barrier dam is provided between each of a plurality of stretching structure layers and the flexible filling layer on both sides thereof, respectively (see para [0058] disclosing a barrier layer adhesive).
Regarding claim 5, Jung and Kim disclose the display substrate according to claim 1, see fig 2, disclosing wherein the inorganic layer comprises: a buffer layer disposed on the display substrate 190; a gate insulating layer 131 disposed on the buffer layer120; and an inter-layer dielectric disposed on the gate insulating layer 131.

Regarding claim 7, Jung and Kim disclose the display substrate according to claim 1, wherein the stretching structure layer is configured as a wavy structure (see fig 2 disclosing curves).
Regarding claim 8, Jung  discloses a display device, comprising; a cover 150 and a display substrate 120 attached to the cover (see fig 2), wherein the display substrate comprises a bending region and a non-bending region adjacent to the bending region (see ABA and ANA), wherein; at least a portion of the non-bending region is provided with an inorganic layer(see para [0038] disclosing 120 inorgainc layer), and at least a portion of the bending region is provided with a flexible filling layer, wherein the display substrate further comprising comprises a first stretching structure layer disposed in the bending region, and the first stretching structure layer and the flexible filling layer are alternately distributed (120/130, see para [0039]); wherein the display substrate is attached to the cover (see figs 1 and 2).
However, Jung does not explicitly disclose that the stretching structure layer and the flexible filling layer are alternately distributed in a length direction of the bending region.  However, Kim is directed towards flexible devices and at least at figs 8C and D, disclose a stretching structure layer and the flexible filling layer are alternately distributed in a length direction of the bending region, see 202 a/b. Jung and Kim are in the same or similar fields of endeavor. It would have been obvious to combine Jung and Kim. Jung and Kim may be combined by forming the flexible region of Jung in accordance with Kim to have alternating regions in the length region. One having ordinary skill in the art would be motivated to combine Jung with Kim in order to accommodate bending in the form of folding, see para [0152]-[0153].


Regarding Claim 10, Jung and Kim disclose the display device according to claim 9, wherein the cover is a curved surface structure integrally bent in a first direction which is parallel to a length direction of the bending region of the display substrate (see fig 2, disclosing 160 bent); and wherein at least one of the two second stretching structure layers of the display substrate is located at a middle position of the bending region (see fig 2, disclosing 120/130 at the bending region).
Regarding claim 11, Jung and Kim disclose the display device according to claim 10, wherein the two second stretching structure layers of the display substrate are located at both sides of the first stretching structure layer in a length direction of the bending region, respectively (see fig 2, disclosing NNA, ABA are on both sides of the device).
Regarding claim 12, Jung and Kim disclose the display device according to claim 11, wherein at least a portion of the bending region is provided with the inorganic layer (see para [0038] disclosing 120 being an inorganic layer).
Regarding claim 13, Jung and Kim disclose the display device according to claim 12, wherein the inorganic layer comprises a barrier dam disposed in the bending region, and the barrier dam is provided 

Response to Arguments
Applicant asserts that the cited art do not disclose the newly amended features. However, this office action now cites to Kim as disclosing these features. Thus, applicant’s assertions are now moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813